Order modified by reducing the amount of the attachment herein by the sum of $350, being the amount claimed under the second cause of action, with leave to defendant to move at Special Term to open its default and vacate the judgment herein upon the ground of the improper service of the summons, if it so desires, and upon proof of merits, and as so modified affirmed, with ten dollars costs and disbursements to respondent. No opinion. Present — Clarke, P. J., Dowling, Page, Merrell and Greenbaum, JJ.